Order entered April 15, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01313-CV

     STEPHEN L. GOODMAN, GOODMAN LAND ADVISORS, LTD., BRONSON
     HOLDINGS, LLC, STEVE AND DEE INVESTMENTS, LTD., AND DERRICK
                          GOODMAN, Appellants

                                              V.

            S. LEWIS HILL, DEE WOOD, AND DARRYL WOOD, Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-05102-2010

                                          ORDER
       We ORDER the Collin County District Clerk to file a supplemental clerk’s record by

April 30, 2014 containing the January 2, 2014 Agreed Order of Dismissal.


                                                    /s/   KERRY P. FITZGERALD
                                                          PRESIDING JUSTICE